Title: To James Madison from Sylvanus Bourne, 27 July 1801 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


27 July 1801, Amsterdam. Captain Pastorius from Philadelphia recently gave him two letters from State Department for Murray, which he has forwarded to Paris. Received a letter the day before from Murray expressing hopes for exchange of ratifications soon; he expects to return to The Hague by 5 Aug. Affairs of Europe remain uncertain. Postscript adds that John Henry Purviance “has just arrived.”
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 1 p.



   
   A full transcription of this document has been added to the digital edition.

